WALLACE, Circuit Judge,
dissenting:
I respectfully dissent.
The majority bases its reversal upon both the wording of the last clear chance jury instruction and the conduct of Maberry’s counsel.
I
It is true that the last clear chance instruction did not include the phrase that the negligence of plaintiff “ended or resulted in a situation of peril from which he could not escape through the exercise of reasonable care.” Nevertheless, based upon the record before us, this was not error. The evidence would support a jury verdict that the Deputy Clark, and hence the County, was negligent in failing to comply with Dr. Espinoza’s order to observe Maberry after administering the thorazine. By the time the thorazine was administered, Maberry was semi-comatose. The parties stipulated to this as a fact. Thus, during the time period of the County’s alleged negligence, it is *225clear that Maberry was helpless. There is no evidence to the contrary. Because reasonable jurors could not fail to conclude that Maberry was helpless during the relevant time period, it was not error to fail to include an instruction calling for a determination of the factual issue of helplessness.
The majority also asserts that the failure to include this phrase took from the jury the issue whether Maberry’s contributory negligence had “terminated.” However, “ended” or “resulted in a situation of peril from which he could not escape through the exercise of reasonable care” are in the disjunctive. If either condition is satisfied, the requirements of the last clear chance doctrine are met. See Odekirk v. Austin, 90 Ariz. 97, 100-01, 366 P.2d 80, 82 (1961). Because it was clear that Maberry was helpless during the relevant time period, it was not necessary to determine whether his negligence had ended.
Also, although the instruction did not require that the County know of Maberry’s “helpless situation,” it did require that the County know or have cause to know “that the plaintiff’s decedent was unable to help himself or extricate himself from the situation he was in.” This terminology is essentially the equivalent of the excluded words. Whatever differences exist are not prejudicial.
Further, the changing of “accident” to “further harm” is a proper modification of the last clear chance instruction considering the peculiar facts of this case. The majority seems to believe that because there was evidence that Maberry’s own ingestion of drugs was a substantial factor in his death, the jury should not have been given instructions which focused on the County’s responsibilities. However, notwithstanding Ma-berry’s possible role in his death, the County did have certain responsibilities, including the duty upon going to Maberry’s assistance to use reasonable care in providing aid. See Barnum v. Rural Fire Protection Co., 24 Ariz.App. 233, 537 P.2d 618, 621-22 (1975). However, liability for breach of this duty arises only where the breach increases the risk of injury or aggravates the injury. See Restatement (Second) of Torts §§ 323, 324 (1965). This is only proper, for if the injury would have occurred notwithstanding the County’s faulty assistance, that assistance cannot be deemed the proximate cause of the injury. Thus, it was appropriate for the instructions to emphasize the factual question whether the County’s actions increased the risk of Maberry’s death or created a risk of death where there had been none previously. I believe that the use of the words “further harm,” while perhaps not the best choice, adequately accomplished this task. These words make it clear that unless there was some consequence flowing from the County’s action, beyond that resulting from Maberry’s ingestion of the amphetamines, the County could not be liable. Thus, there was no error.
Finally, the majority objects because a last clear chance instruction was given only as to the County and not as to Dr. Espinoza or the City of Phoenix. I do not see how the County has standing to raise the district court’s failure to give a last clear chance instruction as to the other defendants. The only people who should be able to assert error are the plaintiffs and they do not. While the absence of a last clear chance instruction as to Dr. Espinoza or the City may have made the case more difficult for the County to defend, that tactical disadvantage is not legal error.
In conclusion, I can see no error in the instructions. Moreover, the evidence is consistent with the verdicts returned by the jury. From the verdict in favor of the doctor but against the County, we can assume that the negligence that the jury found pertained to the failure of the jail personnel to make proper observations of Maberry as Dr. Espinoza had instructed. There is evidence in the record to support this result: Dr. Espinoza himself gave instructions that Maberry be observed after the thorazine was administered. Thus there is no basis for overturning the jury verdict.
*226II
I agree with the statements of the majority condemning the behavior of Mr. Rosen-gren. I do not agree, however, that in this case that behavior constitutes sufficient cause for us to order a new trial.
After the jury returned its verdict, the County moved for a new trial on the basis of Rosengren’s misconduct. After two months of deliberation, the district judge denied the motion. In making this determination, he stated:
The verdict showed that the jury carefully sifted out the three defendants and the evidence applicable to them, and the question of liability was resolved, I think on the basis of pretty overwhelming evidence in exactly the same manner that the court would have resolved it.
The decision whether to grant a new trial is a question of federal law, even where federal jurisdiction is based upon diversity of citizenship. Holmes v. Wack, 464 F.2d 86, 88 (10th Cir. 1972); 6A Moore’s Federal Practice ¶ 59.04[1]. Under the federal rule, the district court is free to exercise its discretion on whether to grant a new trial. We overturn that decision only when it amounts to an abuse of discretion. Ruiz v. Hamburg-American Line, 478 F.2d 29, 31 (9th Cir. 1973). The rule is particularly appropriate in a case such as this where the district judge has had a firsthand opportunity to assess the prejudicial effect of the attorney misconduct. I do not see any basis for holding that the district judge abused his discretion in denying the motion for a new trial. Accordingly, I do not believe that we are free to order a new trial on the basis of Rosengren’s misconduct.
III
Because of the conclusion I reach on the jury instruction and attorney misconduct issues, it is appropriate to confront an additional issue that the majority examines only indirectly: Given the facts of this case (i. e., no mechanical device), was the district court correct in raising for the jury’s consideration the doctrine of last clear chance? Does that doctrine even apply to a fact pattern such as is presented here?
The district court determined that the Arizona Supreme Court would have applied the doctrine of last clear chance on the facts of this case. In diversity cases where state law applies, it is the settled rule in this .circuit that we will not overrule the district court’s interpretation of state law unless it is clearly wrong, particularly if the highest state court has not passed on the matter. Smith v. Sturm, Ruger & Co., 524 F.2d 776, 778 (9th Cir. 1975); Robinson v. United States, 518 F.2d 1105, 1108 (9th Cir. 1975); Hurst v. Dare To Be Great, Inc., 474 F.2d 483, 484 (9th Cir. 1973); Turnbull v. Bonkowski, 419 F.2d 104, 106 (9th Cir. 1969). In my view, the relevant Arizona eases provide no basis for holding that the district judge was clearly wrong. It is not enough to suggest that were we the district judge, we would exercise caution in extending Arizona doctrines where the Arizona courts have not previously spoken. We should, therefore, uphold the district judge’s decision on the application of the last clear chance doctrine.
I would affirm.